Title: To George Washington from Major General Steuben, 24 June 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



Dear Genl
West Point 24th June 1780

The first object of my attention on my arrival here was to collect together all the Spare Arms &c. to be ready for the Drafts, (who are, as I am told, coming in great numbers)—they are to be returnd to the Field Commissary immediately & a return of them given to General How.
There being no object to call my attention immediately at this Post I have determined to go on the other side & afford every assistance in my power in Assembling & Arranging the Militia; I have communicated my intentions to Genl How who will himself command on that side the River & under his Orders I shall Act. I have the Honor to be with great respect—Your Excellencys most Obed. Servant

steuben

